84967: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28926: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84967


Short Caption:MEREORA VS. DIST. CT. (SLC LLC)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A835625Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAlisa NeauguBradley J. Hofland
							(Hofland & Tomsheck)
						


PetitionerIon NeaguBradley J. Hofland
							(Hofland & Tomsheck)
						


PetitionerLarisa MereoraBradley J. Hofland
							(Hofland & Tomsheck)
						


PetitionerMaria ReynoldsBradley J. Hofland
							(Hofland & Tomsheck)
						


PetitionerNina GrozavBradley J. Hofland
							(Hofland & Tomsheck)
						


PetitionerNNG LLCBradley J. Hofland
							(Hofland & Tomsheck)
						


PetitionerThomas MulkinsBradley J. Hofland
							(Hofland & Tomsheck)
						


PetitionerUniversal Motorcar LLCBradley J. Hofland
							(Hofland & Tomsheck)
						


PetitionerUniversal Motorcars


Real Party in InterestSLC LLCRobert A. Rabbat
							(Enenstein Pham & Glass/Las Vegas)
						


RespondentNadia Krall


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


08/09/2022OverdueAppendixPetitioner


10/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/05/2022Filing FeePetition Filing Fee Paid. $250.00 from Bradley J. Hofland.  E-Payment Ref. no. 22063021547824. (SC)


07/05/2022Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)22-21055




07/05/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-21056




07/05/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-21057




07/05/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-21058




07/05/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-21060




07/05/2022AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)22-21061




07/05/2022AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)22-21062




07/05/2022AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)22-21063




07/26/2022Order/ProceduralFiled Order Directing Supplementation of Appendix.  Within 14 days from the date of this order, petitioners should file and serve an appendix containing a copy of the district court's written order denying petitioners' motion for summary judgment.  (SC)22-23435




07/27/2022AppendixFiled Amended Appendix to Petition for Writ - Volume 7. (SC)22-23626




09/15/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/EC/MG. (SC)22-28926





Combined Case View